For the reasons stated in our decision and order on the companion appeal, the Surrogate’s Court lacked jurisdiction to direct the cancellation of the subject mortgage in its entirety (see Matter of Deans, 68 AD3d 767 [2009] [decided herewith]). Accordingly, the decree must be modified to indicate that the cancellation of the subject mortgage does not encompass the interests of any living persons in the property and is limited to any interest held by the estate of Livingston Handel Deans.
In light of the foregoing, the appellant’s remaining contention has been rendered academic. Dillon, J.P., Dickerson, Belen and Roman, JJ., concur.